Matter of Rovira v Roth (2016 NY Slip Op 05156)





Matter of Rovira v Roth


2016 NY Slip Op 05156


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-12147
 (Docket Nos. V-2829-14, V-2854-14, V-2879-14)

[*1]In the Matter of Ericka Maria Rovira, respondent,
vDonald Richard Roth, Jr., appellant.


Salvatore C. Adamo, New York, NY, for appellant.
Johnson & Cohen, LLP, White Plains, NY (Mitchell Y. Cohen of counsel), for
respondent.

DECISION & ORDER
Appeal, by permission, from an order of the Family Court, Rockland County (Jo Ann Friia, J.), entered November 12, 2015. The order, insofar as appealed from, upon granting the motion of the father's assigned counsel to be relieved of his assignment, denied the father's application for the assignment of new counsel. By decision and order on motion dated December 30, 2015, this Court granted the father's motion to stay all proceedings pending hearing and determination of the appeal.
ORDERED that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the father's application for the assignment of new counsel is granted.
In this custody and visitation proceeding pursuant to Family Court Act article 6, the Family Court granted the motion of the father's assigned counsel to be relieved of his assignment and denied the father's application to be assigned new counsel. The father appeals.
Contrary to the Family Court's determination, the father, who had a right to assigned counsel pursuant to Family Court Act § 262, did not forfeit his right to counsel (see People v Issac, 121 AD3d 816; People v Bullock, 75 AD3d 1148). Moreover, the father did not knowingly, voluntarily, and intelligently waive his right to counsel. Accordingly, upon granting the motion of the father's assigned counsel to be relieved of his assignment, the Family Court should have granted the father's application for the assignment of new counsel (see Matter of Tarnai v Buchbinder, 132 AD3d 884).
BALKIN, J.P., MILLER, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court